                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION

TRACY AND APRIL SOUTHERN,

       Plaintiffs,                                                Civil Action No. 19-CV-10510

vs.                                                               HON. BERNARD A. FRIEDMAN

DAVID E. GHANNAM and
DAVID E. GHANNAM, P.C.,

      Defendants.
______________________________/

      OPINION AND ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS

                 This matter is presently before the Court on defendants’ motion to dismiss [docket

entry 6]. Plaintiffs have responded and defendants have replied. Pursuant to E.D. Mich. LR

7.1(f)(2), the Court shall decide this motion without a hearing.

                 This is a debt collection practices case. Plaintiffs allege that defendants violated their

rights under the Fair Debt Collection Practices Act and the Michigan Collection Practices Act in

February and March 2018 by making various false representations regarding a debt plaintiffs owed

under a land contract, failing to provide a validation notice, leaving harassing and misleading

voicemail messages regarding the debt, mailing a harassing and misleading forfeiture notice, and

filing a state-court lawsuit claiming amounts not actually owed. They seek damages, costs, and

attorney fees.

                 Defendants seek dismissal on the grounds that they have not been served properly

with process and that service was not timely. Under Fed. R. Civ. P. 4(e), an individual may be
served in a manner permitted by state law1 or personally or by “leaving a copy of [process] at the

individual’s dwelling or usual place of abode with someone of suitable age and discretion who

resides there” or by “delivering a copy of [process] to an agent authorized by appointment or by law

to receive service of process.” Under Fed. R. Civ. P. 4(h), a corporation may be served in a manner

permitted by state law2 or by delivering process “to an officer, a managing or general agent, or any

other agent authorized by appointment or by law to receive service of process.” Further, under Fed.

R. Civ. P. 4(m),

               [i]f a defendant is not served within 90 days after the complaint is
               filed, the court—on motion or on its own after notice to the
               plaintiff—must dismiss the action without prejudice against that
               defendant or order that service be made within a specified time. But
               if the plaintiff shows good cause for the failure, the court must extend
               the time for service for an appropriate period.

               In the present case, plaintiffs were required to serve defendants by May 20, 2019, as

the complaint was filed on February 19, 2019. Plaintiffs have not shown that either defendant was

served by this deadline. Nor have plaintiffs shown good cause for this failure.

               Plaintiffs indicate that on April 9, 2019, they mailed a copy of the summons and

complaint to defendants along with a request to waive service. Defendants deny receiving this

mailing. Whether defendants received it or not is irrelevant for present purposes because defendants

did not execute the waivers and therefore plaintiffs were required to serve them with process using


       1
         Under MCR 2.105(A), an individual may be served in Michigan either personally or by
registered or certified mail with “delivery restricted to the addressee” and service being
accomplished “when the defendant acknowledges receipt of the mail.”
       2
         Under MCR 2.105(D), a private corporation may, as relevant here, be served in
Michigan by serving an officer or resident agent or by serving “a director, trustee, or person in
charge of an office or business establishment of the corporation and sending a summons and a
copy of the complaint by registered mail, addressed to the principal office of the corporation.”

                                                  2
one of the methods specified above.

               Plaintiffs’ counsel indicates that on May 13, he hired a process server, Richard Wolk,

to personally serve defendants. Wolk avers that

               3. On May 14, 2019 at approximately 4:00 p.m. I attempted to serve
               a lawsuit on David E. Ghannam at his law office located at 15900
               Michigan Ave., Dearborn, Michigan.

               4. At that time I spoke with “Dana” who identified herself as a
               receptionist who works for Mr. Ghannam.

               5. Dana told me that Mr. Ghannam was not present at which time she
               attempted to call him.

               6. I heard Dana ask Mr. Ghannam if she could accept service on his
               behalf. Dana then told me that Mr. Ghannam instructed her not to
               accept service.

               7. Dana further told me that Mr. Ghannam would be present in the
               office on Thursday, May 16th.

               8. I left a card asking Mr. Ghannam to call me. However, he failed to
               do so.

               9. On Thursday, May 16, 2019 I returned to Mr. Ghannam’s office at
               approximately 12:12 p.m. and again spoke with Dana who told me
               that Mr. Ghannam was not present (even though two days prior Dana
               told me that he would be there at that time), but that she notified him
               that I was attempting to serve him.

               10. Dana also looked at Mr. Ghannam’s schedule and told me that he
               would be in the office all day on Friday, May 17, 2019.

               11. On Friday, May 17, 2019 I returned to Mr. Ghannam’s office and
               Dana again told me that he was not present. I told Dana that I was
               instructed to leave a copy of the documents (Summons, Complaint
               and Jury Demand) with her and she politely accepted them.

Aff. of Richard Wolk, Pl.’s Resp., Ex. 5.

               The process server did not properly serve either defendant with process. As noted,


                                                  3
the individual defendant had to be served either personally or by certified or registered mail or by

leaving process with a responsible person at his home or by leaving process with an authorized

agent. The corporate defendant had to be served on an agent, officer, director, or trustee by

registered mail. None of these things occurred. Rather, Wolk attempted but failed to make personal

service and then left process with a receptionist. Plaintiffs could have petitioned the Court to permit

them to serve defendants in some other way “reasonably calculated to give [them] actual notice of

the proceedings and an opportunity to be heard,” MCR 2.105(H)(1), but they did not do so.

               Two weeks after the ninety-day service deadline expired, plaintiffs’ attorney

“personally handed Ghannam a copy of the Summons and Complaint” after the two attended a

conference at the state court in the underlying land contract action. Pls.’ Resp. at 6. Defendants

argue that service under these circumstances was prohibited by Mich. Comp. Laws § 600.18353

because when served Ghannan was “going to, attending, or returning from, [a] court proceeding[].”

Plaintiffs note that this statute applies only to persons “if service could not have been made on them

had they not gone to, attended, or returned from the proceedings” and they argue that this does not

apply to Ghannan because he resides in Michigan and could be served whether or not he had

attended the state-court conference. Plaintiffs also correctly note that the only case defendants cite

in which § 600.1835 was applied to invalidate a service attempt involved a defendant who traveled

from another state to attend a state-court proceeding in Michigan. See Gist v. Romey, 321 Mich. 357

(1948) (holding that defendant, who traveled to Michigan from Indiana to answer criminal charges,



       3
         Section 600.1835(1) states: “All persons going to, attending, or returning from, any
court proceedings in any action in which their presence is needed are privileged from service of
process if service could not have been made on them had they not gone to, attended, or returned
from the proceedings.”

                                                  4
could not be served with civil process while attending those proceedings).

                Section 600.1835 does not protect a defendant such as Ghannam, who resides in this

state, from being served with process while he attends (or is traveling to or from) a state-court

proceeding in Michigan. But this issue is moot because, as noted, the summons had expired by the

time of this service attempt. Plaintiffs missed the May 20 deadline and have offered no convincing

explanation for this failure. Plaintiffs’ counsel says only that sometime after March 13 he “became

ill and, after recovering, . . . was out of town until April 5, 2019,” Pls.’ Resp. at 5, but this does not

explain plaintiffs’ failure to serve defendants by May 20. Plaintiffs did hire a process server,

exactly one week before the ninety-day service deadline expired, and he attempted to make personal

service by going to Ghannam’s office on three occasions. The Court may well have extended the

summons or authorized substituted service if plaintiffs had filed a timely motion seeking such relief,

but they have never done so. In short, plaintiffs have offered no convincing explanation for missing

the service deadline and they have not asked the Court to extend the summons. Under these

circumstances, dismissal of the complaint is plainly warranted. Accordingly,



                IT IS ORDERED that defendants’ motion to dismiss the complaint pursuant to Fed.

R. Civ. P. 12(b)(5) is granted. The balance of defendants’ motion is denied.




                                        s/Bernard A. Friedman
Dated: July 29, 2019                    BERNARD A. FRIEDMAN
        Detroit, Michigan               SENIOR UNITED STATES DISTRICT JUDGE




                                                    5
